DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 01/04/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the examiner objection to the drawings should be withdrawn because the replacement sheets of drawings are in compliance with 37 CFR 1.121(d). The examiner agrees and withdraws the drawing objection.
Applicant argues amended claims 9 and 13 are cured of informalities leading to claim objections. The examiner is persuaded and withdraws the claim objections.
Applicant argues the cancelation of claim 18 makes moot the rejection under 35 USC § 112(b). The examiner agrees and withdraws the rejection of claim 18 under § 112(b).
Applicant argues the amendments place claims 15 - 17, 19, and 20 in a condition for allowance. Regarding this assertion, please see the Allowable Subject Matter section below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 7, 9, 13, 14, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation “the probe carrier insert does not project axially over the insert receiving opening at the second axial end of the probe socket” is unclear if the limitation further limits installation of the arrangement to installations above a probed element. For the purpose of examination, the examiner interprets the limitation as “the probe carrier insert does not protrude axially beyond the insert receiving opening at the second axial end of the probe socket”. The dependent claims are rejected for the same reason as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 - 6, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Weyl (US 20050155408; “Weyl”), in view of Kunkel (DodgeCharger Forum, p. 2 , John Kunkel, 2016; "Kunkel").

Regarding claim 1, Weyl discloses, in figure 7, a probe carrier arrangement (not enumerated, see figure 7) comprising: a probe carrier body (111); a probe socket (26) provided at the probe carrier body (111), the probe socket (26) having at least one insert-receiving opening (not enumerated, see figure 7, examiner notes Weyl’s probe extends through the receiving element) extending in a direction of an insert-receiving opening longitudinal axis (see figure 7, examiner notes Weyl’s probe is positioned in the probe socket opening directed along the opening longitudinal axis), the probe socket (26) having a first axial end (see figure 7, examiner notes Weyl’s receiving element axial end closest to the line wall forms a weld connection (¶ 0017) to the line wall) located closest to the probe carrier body (111) and a second axial end (see figure 7, examiner notes Weyl’s receiving element axial end furthest from the line wall supports the probe housing) located at a distance from the probe carrier body (111); and a probe (10) arranged in the insert-receiving opening (25), an internal thread (28) being provided on an inner circumference of the insert-receiving opening (25), wherein: a probe support surface (see 
Weyl fails to disclose a probe carrier insert arranged in the insert-receiving opening.
Kunkel teaches a probe carrier insert (p. 2 , “face bushing”) arranged in the insert-receiving opening (the examiner asserts Kunkel’s face bushings are manufactured with internal and external threads for the reduction of threaded openings), the probe carrier insert (see previous comment) having at least one probe-receiving opening (see p. 2, face bushing picture) extending in a direction of a probe-receiving opening longitudinal axis (see p. 2, the examiner asserts a face bushing is a threaded hollow shaft with a threaded through opening), an internal thread being provided on an inner circumference of the probe-receiving opening (see previous comment), wherein: the probe carrier insert (p. 2 , “face bushing”) does not project over the insert receiving opening at the second axial end of the probe socket (p. 2, Kunkel’s face bushing is not deep so that it doesn’t “shroud” the sensor end, examiner asserts Kunkel’s face bushing would not extend above or below a sensor threaded socket opening so that the probe is positioned as intended).

Examiner notes that the limitations directed to “insert-receiving” elements and “probe-receiving” elements are intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kunkel’s scheme of using a face bushing to reduce a 

Regarding claim 2, Weyl and Kunkel disclose, in Weyl’s figure 7,  the probe socket (Weyl (26)) is formed separately from the probe carrier body (Weyl (111)) and is fixed to the probe carrier body (Weyl (111)) by a connection in substance (see figure 7, examiner notes Weyl’s receiving element forms a weld connection (¶ 0017) to the line wall).

Regarding claim 4, Weyl and Kunkel disclose, in Weyl’s figure 7 and Kunkel’s picture, the probe carrier insert (the examiner asserts Kunkel’s face bushings are manufactured with internal and external threads for the reduction of threaded openings) is connected to the probe (Weyl (28)) socket by thread meshing (examiner notes ordinarily skilled artisans would know Kunkel’s face bushing is threaded on a probe carrier).

Regarding claim 5, Weyl and Kunkel disclose, in Weyl’s figure 7 and Kunkel’s picture, an internal thread (Weyl (28)) is provided on an inner circumferential area (see Weyl’s figure 7) of the insert-receiving opening (25); and an external thread meshing (not enumerated, see Kunkel’s picture) with the internal thread (Weyl (28)) of the probe socket (Weyl (26)) is provided on an outer circumferential area of the probe carrier insert (not enumerated, see Kunkel’s picture).




Regarding claim 22, Weyl discloses, in figure 7, a probe carrier arrangement (not enumerated, see figure 7) comprising: a probe carrier body (111); a probe socket (26) provided at the probe carrier body (111), the probe socket (26) having at least one insert-receiving opening (not enumerated, see figure 7, examiner notes Weyl’s probe extends through the receiving element) extending in a direction of an insert-receiving opening longitudinal axis (see figure 7, examiner notes Weyl’s sensor is positioned in the probe receiving element opening directed along the opening longitudinal axis), the probe socket (26) having a first axial end (see figure 7, examiner notes Weyl’s receiving element axial end closest to the line wall forms a weld connection (¶ 0017) to the line wall) and a second axial end (see figure 7, examiner notes Weyl’s receiving element axial end furthest from the line wall abuts the probe housing), the probe socket (26) comprising a probe support surface at the second axial end (see previous comment on the second axial end above), the probe support surface surrounding (see figure 7, examiner notes an axial end of Weyl’s receiving element abuts Weyl’s sensor housing) the insert-receiving opening (see previous comment), the first axial end being located at a first distance from the probe carrier body (see prior comment regarding first axial end), the second axial end being located at a second distance from the probe carrier body (see prior comment regarding second axial end), the 
Weyl fails to disclose a probe carrier insert arranged in the insert-receiving opening.
Kunkel teaches a probe carrier insert (p. 2 , “face bushing”) arranged in the insert-receiving opening (the examiner asserts Kunkel’s face bushings are manufactured with internal and external threads for the reduction of threaded openings), the probe carrier insert (see previous comment) having an inner circumferential surface defining an internal thread (see p. 2, face bushing picture), the internal thread defining at least a portion of a probe-receiving opening extending in a direction of a probe-receiving opening longitudinal axis (see p. 2, the examiner asserts a face bushing is a threaded hollow shaft with a threaded through opening), wherein the probe carrier insert (see previous comment) does not extend axially beyond the second axial end of the probe socket with respect to the insert-receiving opening longitudinal axis (p. 2, Kunkel’s face bushing is not deep so that it doesn’t “shroud” the sensor end, examiner asserts Kunkel’s face bushing would not extend above or below a sensor threaded socket opening so that the probe is positioned as intended).

Examiner notes that the limitations directed to “insert-receiving” elements and “probe-receiving” elements are intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.


Regarding claim 23, Weyl and Kunkel disclose, in Weyl’s figure 7,  the probe support surface (see figure 7, examiner notes Weyl’s receiving element axial end furthest from the line wall abuts the probe housing) comprises a probe support contact surface for directly contacting (see previous comment) a probe (Weyl (10)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weyl (US 20050155408; “Weyl”) and Kunkel (DodgeCharger Forum, p. 2 , John Kunkel, 2016; "Kunkel") as applied to claim 1 above, and further in view of Katoh (US 5836155).

Regarding claim 3, Weyl and Kunkel fail to disclose the probe socket is made integrally with the probe carrier body by flow flowing.
Katoh teaches, in figure 7, the probe socket (106a) is made integrally with the probe carrier body (112).
The Examiner notes that the limitation, “by flow drilling” is a product-by-process type limitation. Applicant is reminded that features must be distinguished from the prior art by structure rather than by process. In the instant case, Katoh’s integral outer sensor housing and threaded connection may be formed using flow drilling. See MPEP 2113.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weyl (US 20050155408; “Weyl”) and Kunkel (DodgeCharger Forum, p. 2 , John Kunkel, 2016; "Kunkel") as applied to claim 1 above, further in view of Eller (US 20150017616).

Regarding claim 14, Weyl and Kunkel fail to disclose one of the probe socket or the probe carrier is an austenitic material and the other of the probe socket or the probe carrier is a ferritic material.
Eller teaches an element comprised of one of the probe socket and the probe carrier insert is made with an austenitic material; and another element comprised of the other of the probe socket and the probe carrier insert is made with a ferritic material (¶ 0010, examiner notes Eller’s screw connections are formed of austenitic steel and ferrite steel as materials having different thermal expansion coefficients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Eller’s teaching about using austenitic steel and ferrite steel to form the separate parts of a screw connector to inform Weyl and Kunkel to construct the probe socket and probe carrier insert each out of different materials of either austenitic steel or ferrite steel in order to take advantage of the material’s different thermal expansion coefficients. Doing .

Allowable Subject Matter
Claims 7, 9, 13, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15 - 17, 19, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, although Wilde discloses and exhaust pipe for a motor vehicle with a sampling gas line and a sensor receptacle arrangement including a sample gas line wall, receiving socket with a through opening for receiving a hollow connector ring and probe housing, where the receiving socket has an axial end further away from the sample gas line wall and an axial end closer to the sample gas line wall, Wilde fails to disclose a connector ring with a flange that abuts the receiving socket at the axial end closer to the sample gas line wall. Furthermore, no other prior art can be found to motivate or teach applicant’s exhaust system including a probe socket having a first axial end located closest to the exhaust gas-carrying housing and a second axial end located at a distance from the exhaust gas-carrying housing and a probe carrier insert comprises an insert flange supported at the first axial end of the probe socket, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856